Mr. Justice Frantz
delivered the opinion of the Court.
This case involves the same questions as those answered in the case of White v. Anderson, et al., decided this day. Our opinion in that case is applicable to this one. The same disposition necessarily follows.
The writ is made absolute, but we stay the effect of the judgment until after the convening of the regular session of the 45th General Assembly in 1965. Until further order of the court, jurisdiction of this case is retained.
Mr. Justice Moore dissents and Mr. Justice Hall concurs in part and dissents in part.